DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunati et al. (Carbohydrate Polymers, 165 (2017) 51-60) in view of Zhang et al. (Zhang et al. (Carbohydrate Polymers 140 (2016) 374-382)).
Considering Claims 1, 3, and 5:  Fortunati et al. teaches a polybutylene succinate composite comprising a matrix comprising polybutylene succinate chains and polytriethylene succinate chains, and cellulose nanocrystals (Abstract) dispersed within the polybutylene succinate (Section 3.2).  Fortunati et al. teaches the composition as comprising 1 to 5 weight percent of the cellulose nanocrystals (Table 1).
	Fortunati et al. does not teach the polyester as being produced in the presence of the nanocellulose.  However, Zhang et al. teaches forming a polybutylene succinate-nanocellulose blend by polymerizing the polyester in the presence of nanocellulose (Section 2.2).  Fortunati et al. and Zhang et al. are analogous art as they are concerned with the same field of endeavor, namely polyester-nanocellulose blends.  It would have been obvious to a person having ordinary skill in the art to have prepared the composite of Fortunati et al. through an in-situ polymerization, as in Zhang et al., and the motivation to do so would have been, as Zhang et al. suggests, to improve the compatibility of the polybutylene succinate and the nanocellulose, thus increase the thermal stability and mechanical strength of the composite (Introduction).
Considering Claim 6:  Fortunati et al. teaches the cellulose nanocrystals as having a diameter of 5 to 10 nm (Section 2.1.2).
Considering Claims 7 and 8:  Fortunati et al. teaches an umodified nanocellulose (Section 2.1).  As such, due to the lack of anionic groups on the cellulose fibers, the amount of cations would be below 3,000 ppm and the pH would be neutral (i.e. around 7).
.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunati et al. (Carbohydrate Polymers, 165 (2017) 51-60) in view of Zhang et al. (Zhang et al. (Carbohydrate Polymers 140 (2016) 374-382)).
Considering Claim 9 and 12:  Fortunati et al. teaches a polybutylene succinate composite comprising a matrix comprising polybutylene succinate chains and polytriethylene succinate chains, and cellulose nanocrystals (Abstract) dispersed within the polybutylene succinate (Section 3.2).  Fortunati et al. teaches the composition as comprising 1 to 5 weight percent of the cellulose nanocrystals (Table 1).
	Fortunati et al. does not teach the polyester as being produced in the presence of the nanocellulose.  However, Zhang et al. teaches forming a polybutylene succinate-nanocellulose blend by polymerizing the polyester in the presence of nanocellulose (Section 2.2).  Fortunati et al. and Zhang et al. are analogous art as they are concerned with the same field of endeavor, namely polyester-nanocellulose blends.  It would have been obvious to a person having ordinary skill in the 
Considering Claims 10:  Fortunati et al. teaches an umodified nanocellulose (Section 2.1).  As such, due to the lack of anionic groups on the cellulose fibers, the amount of cations would be below 3,000 ppm and the pH would be neutral (i.e. around 7).
Considering Claim 11:  Fortunati et al. teaches the polyester reaction mixture as including triethylene glycol (Section 2.1.1).

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the proposed modification would render Fortunati et al. unsuitable for its intended use is not persuasive.  The applicant relies upon a section of Fortunati et al. that teaches that the properties of the composition can be tuned by varying the amount of comonomer unit and the amount of nanocellulose (pg. 6-7).  This section is silent towards the in-situ polymerization and thus it is not clearly established that using an in-situ polymerization would have rendered the composite unsuitable for its intended purpose.  
	B)  The applicant’s argument of unexpected results is not persuasive.  A showing of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The closest prior art, Fortunati et al., teaches the composition as comprising 1 to 5 weight percent of the cellulose nanocrystals (Table 1).  The comparative examples are directed towards compositions with amounts of nanocellulose outside the range of Fortunati et al.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767